Citation Nr: 1031587	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-11 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In that decision, the RO reopened a previously denied 
claim of service connection for bilateral hearing loss, but 
denied the reopened claim on the merits.  Although the RO 
reopened the claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995).


FINDINGS OF FACT

1.  In an unappealed July 2007 rating decision, the RO denied the 
Veteran's claim of service connection for bilateral hearing loss.  

2.  The evidence added to the record since July 2007, when viewed 
by itself or in the context of the entire record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss and raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran's hearing loss is causally or etiologically 
related to service.  .


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's 
July 2007 rating decision which denied service connection for 
bilateral hearing loss, and the claim for service connection for 
hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, given the favorable nature of the Board's decision on 
the issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection for 
hearing loss, and the grant of service connection for the 
underlying claim on the merits, there is no prejudice to the 
Veteran, regardless of whether VA has satisfied its duties of 
notification and assistance with respect to reopening previously 
denied claims or with respect to the underlying service 
connection claim.  In other words, despite any possible defect in 
the notice and assistance provided to the Veteran regarding new 
and material evidence and/or service connection, this claim is 
granted in full; thus, any defect with respect to VA's duty to 
notify and assist the Veteran with the development of his claim 
results in harmless error.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, no further discussion 
of the VA's "duty to notify" and "duty to assist" obligations 
is necessary.

New and Material Evidence

In a July 2007 decision, the RO denied service connection for 
bilateral hearing loss.  The basis of the denial was that the 
Veteran's hearing at discharge was not shown to be any worse than 
his hearing at the time of entry into service.  A notice of 
disagreement was not received within the subsequent one-year 
period and the July 2007 decision became final.

Currently, the Veteran contends that he noticed a hearing loss 
during service in combat when blast occurred next to him.  The 
Veteran maintains that his hearing was temporarily impaired for 
some time after the blast, and that he never fully regained all 
of his hearing after that time.  

Additional evidence has been added to the record, including 
personal hearing testimony from January 2009 and March 2010, as 
well as a private medical opinion linking the Veteran's in-
service noise exposure to his current hearing loss.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
When "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the RO determined 
that there was no hearing loss shown during service.

Since the prior final decision, evidence has been added to the 
claims file, including the Veteran's testimony asserting that he 
did in fact notice a significant hearing loss during service, 
and, although the initial hearing loss was temporary, he 
maintains that he never regained his full hearing after the 
reported blast.  

Additionally, the Veteran's private doctor submitted a medical 
opinion in favor of the Veteran's claim.  The doctor opined that 
the Veteran's noise exposure in service directly resulted in his 
hearing loss.  

This new evidence is not cumulative or redundant of evidence 
previously considered, and it is significant in that it cures the 
prior evidentiary defect by providing evidence that the Veteran's 
current hearing loss may be related to the in-service acoustic 
trauma even though it was not shown in service.  This newly 
submitted evidence was lacking at the time of the prior denial.  
Thus, the additional evidence is new and material and reopening 
the claim is warranted.  

Service Connection

The Veteran seeks service connection for bilateral hearing loss.  
Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as hearing loss (an 
organic disease of the nervous system) to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not demonstrated at 
separation, a Veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's DD Form 214 shows that the Veteran's MOS was that 
of armor crewman.  He was awarded the CIB, which is consistent 
with his reports of combat-related noise exposure.  Thus, 
exposure to in-service acoustic trauma is conceded.  See 
38 U.S.C.A. § 1154(b).

Notably, the RO denied the Veteran's initial claim in July 2007 
based on a finding that the Veteran's hearing was within normal 
limits throughout service and at the separation examination; 
however, a review of the Veteran's service treatment records 
(STRs) reflects that audiograms from the November 1965 induction 
examination as well as the August 1968 discharge examination note 
a slight hearing loss at 2000 Hz in the right ear.  Pure tone 
threshold in the right ear, in decibels, at 2000 Hz. was recorded 
as 30 in November 1965 and 25 in August 1968.  In the left ear, 
pure tone threshold at 2000 Hz was recorded as 25 in November 
1965 and 20 in August 1968.  At all other levels, hearing was 
well within normal limits bilaterally on both audiograms, with 
the pure tone threshold at 15 or below at all levels bilaterally.  
Even more significant, "hearing loss" was specifically, and 
clearly, identified in more than once section of the Veteran's 
August 1968 discharge examination, but no such defect was 
suggested or complained of at the Veteran's induction examination 
in 1965.  Regarding the discharge examination, first, the 
examiner recorded "hearing loss 2000-2048" in the notes section 
of the examination report.  Additionally, the examiner 
recommended an "H-2" profile in that part of the examination 
report specifically allocated for recommendations for further 
specialist examinations.  What is critical, however, is that 
hearing loss was not specifically noted on the entrance 
examination.  Furthermore, the Veteran has specifically reported 
that he did not experience a decrease in his hearing until after 
in-service noise exposure.  

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  When no preexisting 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry.  The burden then falls on 
the government to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service. 38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, the government must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service, and that the disease or injury was not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  Joyce v. Nicholson, 443 
F.3d 845, 847 (Fed. Cir. 2006).

If the government fails to rebut the presumption of soundness 
under section 1111, the Veteran's claim is one for service 
connection.  No deduction for the degree of disability existing 
at the time of entrance will be made if a rating is awarded.  
Wagner, Cf 38 C.F.R. § 3.322.

Here, a hearing loss defect is not specifically noted on the 
Veteran's entrance examination.  Although the November 1965 
audiogram shows a pure tone threshold of 30 at 2000 Hz in the 
right ear, which reflects a mild decrease in the Veteran's 
hearing at 2000 Hz in the right ear, the examiner did not 
specifically identify a hearing loss disability or indicate a 
hearing loss profile at that time.  The Veteran did not report 
any such hearing loss at entry, and none was noted by the 
examining physician.  As such, the Veteran is presumed in sound 
condition at entry and there is no clear and unmistakable 
evidence to rebut this presumption.  A nearly normal audiogram at 
entry (the only threshold not within normal limits was the one 
pure tone threshold of 30, at 2000 Hz in the right ear), without 
any additional comment or notation by the examiner indicating a 
hearing loss, and without reports of hearing loss by the Veteran 
does not constitute the requisite clear and unmistakable evidence 
necessary to rebut the presumption of soundness at entry with 
regard to the Veteran's hearing.  

Absent clear and unmistakable evidence to rebut the presumption 
of soundness at entry, this claim is one of service connection, 
not aggravation; the analysis will proceed accordingly.

The Veteran's hearing was examined by VA in July 2007, in 
conjunction with his original claim of service connection for 
hearing loss.  The examiner noted a current diagnosis of hearing 
loss (normal sloping to moderate sensorineural hearing loss 
bilaterally) with audiogram recording pure tone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
45
50
LEFT
25
40
35
40
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The examiner opined that the Veteran's hearing loss was not 
likely the result of military acoustic trauma.  The examiner 
reasoned that hearing was normal at military separation.  The 
examiner noted that exposure to either impulse sounds or 
continuous exposure could cause a temporary threshold shift.  The 
examiner further noted, however, that this shift disappeared in 
16 to 48 hours after exposure to loud noise.  The examiner 
explained that impulse sounds may also damage the structure of 
the inner ear resulting in an immediate hearing loss; and, that 
continuous exposure to loud noise could also damage the structure 
of the hair cells resulting in hearing loss.  If the hearing did 
not recover completely from a temporary threshold shift, a 
permanent hearing loss existed.  The examiner reasoned that since 
the damage was done when the Veteran was exposure to noise, the 
normal audiogram subsequent to the noise exposure essentially 
verified the hearing had recovered without permanent loss.  

However, the Veteran subsequently explained that his hearing was 
damaged during service and he never recovered from the hearing 
loss incurred during that time.  He reported that he temporarily 
lost his hearing after a shell explosion that occurred right next 
to him.  Specifically, at this personal hearings in January 2009 
and March 2010, the Veteran testified that after the blast, he 
could not hear for a couple of days, and that when his hearing 
returned he had ringing in his ears which has continued since 
that time.  The Veteran also testified that he was exposed to all 
manner of gunfire and incoming mortar rounds during service in 
addition to the single blast described above, he was not provided 
hearing protection during service, and he had no significant 
post-service noise exposure.  

In support of his claim of service connection, the Veteran 
submitted a private audiologic evaluation report from July 2008.  
The Board Certified Audiologist indicated that test results 
showed moderate to severe sensorineural hearing loss in the right 
era and moderate sensorineural hearing loss in the left ear.  
Word recognitions scores were good bilaterally.

The private audiologist also noted that the Veteran complained of 
constant tinnitus, which reportedly began during military 
service, as well as difficulty understanding conversational 
speech, particularly in noisy listening situations.  The 
Veteran's self-reported history of significant military noise 
exposure was noted by the examiner.  

In an October 2008 memorandum, the Veteran's private physician 
noted the Veteran's noise exposure, and in particular the shell 
explosion described by the Veteran.  The examiner also noted the 
private audiology report July 2008, and based on those findings, 
the doctor opined that the Veteran's in-service noise exposure 
directly resulted in the Veteran's hearing loss.  

In sum, the evidence for and against service connection for 
hearing loss is in equipoise; that is, the evidence demonstrating 
that the Veteran's hearing loss is related to in-service noise 
exposure is equally weighted against the evidence demonstrating 
other etiology.  The evidence in support of the Veteran's claim 
includes a history of excessive noise exposure in service as a 
result of gunfire and mortar fire, with no evidence of post-
service exposure to noise, either occupationally or 
recreationally.  Additionally, the evidence in support of the 
Veteran's claim also includes a private opinion linking the 
Veteran's hearing loss to his corroborated history of noise 
exposure.  Most critically, the Veteran's statements of hearing 
loss at discharge are corroborated by the August 1968 discharge 
examination which specifically notes hearing loss and recommends 
a physical profile for such at that time.  

Weighing against the Veteran's claim is the VA opinion which 
found that the Veteran's hearing loss was not service-connected 
because the audiograms at entry and discharge were similar; in 
other words, the VA examiner did not find any significant 
threshold shift on the discharge examination to support the 
diagnosis of hearing loss at that time.  This opinion, however, 
ignored the fact that the examiner at discharge specifically 
noted a hearing loss on the examination report, and recommended a 
physical profile for such.  This examiner also did not consider 
the Veteran's statements regarding his continuity of symptoms of 
decreased hearing since the initial in-service acoustic trauma.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and, in this case, 
experiencing sudden hearing loss from an explosion.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In 
addition, there is no reason to doubt the Veteran's credibility 
in this regard.  

Importantly, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Significantly, the VA opinion 
did not consider the Veteran's statements that his hearing never 
fully recovered after the in-service blast, which is critical in 
this case because that statement is corroborated by the discharge 
examination comments by the examiner noting hearing loss in two 
different components of the examination report.  Thus, despite 
what the audiogram showed in 1968, it is clear that the Veteran 
had a noticeable hearing loss at the time of discharge based on 
the discharge examination, and there certainly could have been an 
inaccuracy in the hearing test at the time of discharge that 
could account for the results shown at that time.  

Again, the Veteran is certainly competent to testify as to a 
symptom such as hearing loss which is non-medical in nature, 
however, even if he is not necessarily competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In this case, the Veteran has indicated that he noticed 
a decrease in his ability to hear since service.  He is competent 
to report such a symptom, and there is no reason to doubt the 
Veteran's assertions that he noticed a decrease in his hearing 
during service.  The Veteran's credible statements, along with 
the notations on the August 1968 discharge examination, in 
addition to the private examiner's opinion provide the necessary 
criteria to grant this claim, even given the evidence weighing 
against the claim, such as the VA opinion and audiogram results 
at discharge.  

Therefore, resolving reasonable doubt in the Veteran's favor, it 
is at least as likely as not that the Veteran's hearing loss is 
linked to the in-service noise exposure.  The Veteran is 
therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection is 
warranted for hearing loss. 


ORDER

New and material evidence having been received, the claim of 
service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


